PER CURIAM:
Husband appeals from the trial court’s order partially sustaining wife’s “supplemental motion pendente lite.” In that order, the court directed husband to pay wife’s hospital bills and attempted to make its order a lien against two parcels of real property.
The parties concede that neither of them had ever owned one of the properties against which the court attempted to impress a lien. The portion of the court’s order that attempts to create a lien against this property is stricken.
We have examined the record and have concluded that the judgment should be affirmed in all other respects because it is supported by substantial evidence, is not against the weight of the evidence, and it neither erroneously declares nor erroneously applies the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.App.1976).
Affirmed as modified.
All Judges concur.